IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00412-CR

DYLYN REED RICHARDS,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                            From the 40th District Court
                                Ellis County, Texas
                              Trial Court No. 37254CR


                                       ORDER


       Appellant's brief was originally due on April 21, 2014. On April 23, 2014, the

Court granted appellant's motion for extension of time to file his brief. Appellant’s brief

was due June 20, 2014.

       Appellant's second motion for extension of time to file his brief was filed on June

20, 2014. The primary reason for the request for an extension of time was that counsel

for appellant was “a sole practitioner and insufficient uninterrupted time has been

available to produce the Petitioner’s Brief on the Merits.” The Court granted this
second motion on June 25, 2014 and the time to file appellant’s brief was extended to

August 4, 2014.

        Appellant's third motion for extension of time to file his brief was filed on

August 4, 2014. An amended motion for extension of time was filed on the same day.1

In his amended motion, appellant has requested an extension of time until September

18, 2014, to file his brief; a total of 180 days to complete what the rules provide as a

standard to be performed in 30 days. See TEX. R. APP. P. 38.6. In the amended third

motion, it again states that the primary reason for the request for an extension of time is

that counsel is “a sole practitioner who is frequently in court and has not been able to

block off sufficient uninterrupted time to prepare the Appellant’s brief.”

        Even when an extension may initially be justified, the Court must draw the limit

at some point. The Court has reached that point in this appeal. See Tyree v. State, 342
S.W.3d 808, 809 (Tex. App.—Amarillo 2011, order) ("We no longer want to be told that 'I

am too busy with other stuff to do what you want.'").

        Accordingly, appellant’s amended third motion for extension of time to file his

brief is denied. Appellant's brief is ordered to be filed within 21 days from the date of

this order. The failure of the Court to timely receive appellant's brief will result in the

Court abating the appeal and ordering the trial court to conduct a hearing under Rules

of Appellate Procedure 38.8(b)(2) & (3).

                                              PER CURIAM

1Because appellant’s third motion for extension of time was amended, we will only rule on the amended
motion.

Richards v. State                                                                             Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed August 14, 2014




Richards v. State                        Page 3